The plaintiff in error, hereinafter called defendant, was convicted in the county court of *Page 168 
Ottawa county of having the unlawful possession of intoxicating liquor, and his punishment was fixed at a fine of $50 and confinement in the county jail for a period of 30 days.
The case was tried in December, 1926, and the appeal was lodged in this court in February, 1927. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a misdemeanor, and no briefs in support thereof are filed nor oral argument made, this court will examine the record for jurisdictional or fundamental error, and, if none appear, and the evidence reasonably sustains the verdict, the case will be affirmed. We have examined the record, and, while the case was very poorly tried on the part of the state, we find no jurisdictional or fundamental error. The testimony is such that the jury might reasonably and logically find defendant guilty.
The case is affirmed.